         Case: 4:19-cv-00092-DMB-RP Doc #: 1 Filed: 06/17/19 1 of 4 PageID #: 1



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

 LASHEA MOORE                                                                           PLAINTIFF

 v.                                                                      4:19cv92-DMB-RP
                                                       Civil Action No. ______________________

 THE MICHAELS ORGANIZATION, LLC
 and INTERSTATE REALTY
 MANAGEMENT COMPANY                                                                 DEFENDANTS

                                          COMPLAINT
                                       (Jury Trial Demanded)

         LaShea Moore files this complaint for damages and other relief against The Michaels

Organization, LLC and Interstate Realty Management Company for violation of Title VII of the

Civil Rights Act of 1964 as amended by the Pregnancy Discrimination Act of 1978. The plaintiff

states the following in support of her claims.

         Parties

      1. The plaintiff LaShea Moore is an adult citizen of Mississippi who resides in Coahoma

         County at 212 Confederate Street, Clarksdale, Mississippi 38614.

      2. The defendant The Michaels Organization, LLC is a New Jersey limited liability

         company with its principal place of business at 3 East Stow Road, Suite 100, Marlton,

         New Jersey 08053. This defendant is qualified to do business in Mississippi, and its

         registered agent for service of process in this state is National Registered Agents, Inc.,

         645 Lakeland East Drive, Suite 101, Flowood, MS 39232.

      3. The defendant Interstate Realty Management Company is a New Jersey corporation with

         its principal place of business at 3 East Stow Road, Suite 100, Marlton, New Jersey

         08053. This defendant is qualified to do business in Mississippi, and its registered agent




                                                   1
    Case: 4:19-cv-00092-DMB-RP Doc #: 1 Filed: 06/17/19 2 of 4 PageID #: 2



   for service of process in this state is NRAI Agents, Inc., 645 Lakeland East Drive, Suite

   101, Flowood, MS 39232.

   Jurisdiction and Venue

4. The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. 2000e-

   5(f)(3).

5. The Court has jurisdiction over the defendants, a limited liability company and a

   corporation qualified to do business and doing business in Mississippi.

6. 28 U.S.C. § 1391 and 42 U.S.C. 2000e-5(f)(3) as a substantial part of the acts and

   omissions giving rise to the plaintiff’s claims and the unlawful employment practices

   complained of occurred in this judicial district.

   Facts

7. In 2018, the plaintiff was employed by the defendants as the property manager of the

   Driftwood Apartments in Drew, Mississippi.

8. The plaintiff performed her employment duties without complaint from her employer

   until one of her supervisors learned the plaintiff was pregnant.

9. The plaintiff’s supervisor told the plaintiff that she should have waited until she had been

   in her position longer before getting pregnant.

10. After the learning of the plaintiff’s pregnancy, the plaintiff’s supervisors began making

   baseless complaints about her job performance and noting such baseless complaints in

   her employment.

11. Ultimately, the defendants terminated the plaintiff on the basis of the groundless

   complaints about her job performance.




                                             2
       Case: 4:19-cv-00092-DMB-RP Doc #: 1 Filed: 06/17/19 3 of 4 PageID #: 3



   12. The plaintiff filed a charge of discrimination with the U.S. Equal Employment

       Opportunity Commission. The EEOC issued a right to sue letter on or about March 18,

       2019.

       Count One: Violation of Title VII and the Pregnancy Discrimination Act

   13. The defendants’ actions described above constituted discrimination against the plaintiff

       on the basis of sex and specifically on the basis of pregnancy, childbirth, or related

       medical conditions.

   14. The defendants’ discriminatory conduct was in violation of Title VII of the Civil Rights

       Act of 1964 and the Pregnancy Discrimination Act of 1978, 42 U.S.C. 2000e et seq.

   15. The defendants’ discriminatory conduct toward the plaintiff was willful and intentional,

       thus warranting the imposition of punitive damages.

       Relief Demanded

   16. The plaintiff is entitled to the following relief:

           a. Back pay and benefits

           b. Reinstatement or front pay

           c. Compensatory damages for past and future pecuniary losses, emotional distress,

               inconvenience, and other non-pecuniary losses

           d. Punitive damages

           e. Attorney fees and expenses

           f. Costs of this action

           g. Any other relief to which she is entitled by law and established by the evidence.

       Wherefore, LaShea Moore demands judgment against The Michaels Organization, LLC

and Interstate Realty Management Company for the relief described above.




                                                  3
       Case: 4:19-cv-00092-DMB-RP Doc #: 1 Filed: 06/17/19 4 of 4 PageID #: 4



       Dated: June 17, 2019.

                                      Respectfully submitted,

                                      /s/ James M. Priest, Jr.        ,
                                      Attorney for Plaintiff

Of counsel:
James M. Priest, Jr., MSB # 99352
Gill, Ladner & Priest, PLLC
344 Highway 51, Second Floor
Ridgeland, MS 39157
601-352-5700
jamie@glplawfirm.com




                                         4
